
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 107
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mr. Jones submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  use of offensive military force by a President without prior and clear
		  authorization of an Act of Congress constitutes an impeachable high crime and
		  misdemeanor under article II, section 4 of the Constitution.
	
	
		Whereas the cornerstone of the Republic is honoring
			 Congress’s exclusive power to declare war under article I, section 8, clause 11
			 of the Constitution: Now, therefore, be it
		
	
		That it is the sense of Congress that,
			 except in response to an actual or imminent attack against the territory of the
			 United States, the use of offensive military force by a President without prior
			 and clear authorization of an Act of Congress violates Congress’s exclusive
			 power to declare war under article I, section 8, clause 11 of the Constitution
			 and therefore constitutes an impeachable high crime and misdemeanor under
			 article II, section 4 of the Constitution.
		
